On September 5, 1952, an award containing six items in answer to questions submitted to the arbitrators by written agreement of the parties was made and delivered. There has been compliance with the first five items. The sixth item requires respondent to pay appellant $5,200 severance pay, at the rate of $200 a month, commencing January 1, 1953. Respondent paid the required installments for seven months. By motion, returnable August 18, 1953, appellant moved to confirm the award and to direct the entry of judgment; respondent cross-moved to vacate the award or, in the alternative, to modify the award. Respondent’s cross motion was denied, but appellant’s motion to confirm the award was granted only on condition that he desist from serving as a rabbi in the community served by respondent. The appeal is from so much of the order which fails to grant the entire relief prayed for in appellant’s notice of motion. Order modified on the law (1) by striking from the first ordering paragraph the words “as to all items contained in the arbitration award except item number six referring to severance pay”; (2) by striking therefrom the second and third ordering paragraphs; and (3) by adding thereto a provision granting the motion to enter judgment on the award. As so modified, order, insofar as appealed from, unanimously affirmed, with costs to appellant. The award is clear and unambiguous. The award of severance pay to appellant is unconditional. Having found that none of the grounds urged by respondent to vacate or modify the award was valid, the court was without power to modify the award on any ground not coming directly within the numbered subdivisions of section 1462-a of the Civil Practice Act. In any event no award may be *893modified or corrected more than three months after the award is filed or delivered. (Raven Elec. Co. V. Unzer, 302 N. Y. 188; Weinberg v. Barry Equity Corp., 302 N. Y. 676.) Present — Wenzel, Acting P. J., MaeCrate, Schmidt, Beldock and Murphy, JJ.